REINHARDT, Circuit Judge,
concurring:
I concur in the result. However, I see no reason to attempt to decide the abstract question whether there can ever be a violation of the APA in the absence of an independent statute that supports the violation. Here, the alleged APA violation is rooted in the environmental concerns that Congress has barred from consideration by the Rescis-sions Act and constitutes nothing more than an effort to assert prohibited environmental claims in another form. Ingenious as the plaintiffs’ argument is, we have no choice but *800to reject it. That is all that we need, or should, say or do in this case.1

. As to the challenges to the Watchdog and Roughneck sales, which the majority concludes are resolved adversely to appellants by our decision in Northwest Forest Resource Council v. Glickman, I prefer the government's analysis: Those sales are simply not subject to the Act.